DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites, “latching tool A that…” it is not clear if this is noting an element “A” or if this is some sort of typographical error.
	Claim 2 recites, “latching tool B on each…” it is not clear if this is noting an element “B” or if this is some sort of typographical error.  “Latching tool A…” is also repeated in claim 2.
	Claim 4 also repeats “latching tool A…”.
	Claims 5-8 all recite what appear to be ranges but the end points being claimed are not clear.  In claim 5 it’s not clear if the range is between 200 and 2000 or if two different ranges are being claimed (i.e. 200 and up being one range and the other being 2000 and below).  Each of claims 6-8 have the same clarity issue.  It is not possible to discern the range being claimed in these claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, and 9-11 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by US 3885558 (Belkin).
Regarding claim 1, ‘558 discloses: A protective hood (fig. 1-4) comprising:
a hood that covers a head of a wearer (fig. 3);
an opening formed at a position corresponding to a face of the wearer (fig. 3 and 4); and
a latching tool A that can be latched around the head of the wearer and is provided on an upper side of the opening (34, fig. 3 and 4; shown above the nose therefore on an ‘upper’ portion of the face opening)
	Regarding claims 2 and 4, ‘558 discloses: the hood has a latching tool B (36) on each of right and left sides of the opening, and the latching tool B is a belt-shaped material (36, figs. 3 and 4), a part of the latching tool B being connected to one of the right and left sides (36, figs. 3 and 4), and another part of the latching tool B being connected or being connectable to the latching tool A (figs. 3 and 4 both show 36 ‘connected’ to 34).
	Regarding claim 3, ‘558 discloses: further comprising a mask that covers the nose and mouth of the wearer (fig. 3 shows mask 22 covering nose and mouth), wherein the opening is formed by the hood and the mask (opening 19 shown in figs. 1 and 3), and the mask is connected to the hood below the opening (Fig. 1 shows mask 22 connected to hood below opening 19).
	Regarding claims 2 and 4, ‘558 discloses: the hood has a latching tool B (36) on each of right and left sides of the opening, and the latching tool B is a belt-shaped material (36, figs. 3 and 4), a part of the latching tool B being connected to one of the right and left sides (36, figs. 3 and 4), and another part of the latching tool B being connected or being connectable to the latching tool A (figs. 3 and 4 both show 36 ‘connected’ to 34).
	Regarding claim 9, ‘558 discloses: the hood is formed by stitching together a fabric forming a portion corresponding to the top of the head and a fabric forming a portion corresponding to the side of the head (par. 8, detailed description, “FIG. 4 shows another embodiment of a head covering according to the invention. In this embodiment, the main part of the material is formed into left and right side panels of which only the left side panel 38 is shown. These two side panels are formed out of a single piece of woven or non-woven material, which may be of the same type used in making the head coverings in FIGS. 1-3 and folded together along the central part of the front on a line 39. The left and right side panels are cut so as to fit entirely over the head of the wearer and to extend down the wearer's back far enough to enclose hair of any reasonable length. The edge 41 may be joined by adhesive material or stitched together in the region 42.”).	
	Regarding claim 10, ‘558 discloses: “The head covering of this invention comprises two sheets of suitable material, which may be reusable or disposable (par. 14, brief description).”
	Regarding claim 11, ‘558 discloses: in fig. 3 a “personal protective garment” that includes a hood and mask attached thereto as claimed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3885558 (Belkin) in view of WO 2008/151692.
As stated above the ranges recited in claims 5-8 are unclear and cannot clearly be ascertained to their exact endpoints.
With respect to claims 5-8, ‘558 does disclose the hood and mask are made of non-woven and that the mask is a filtration material.
‘558 does not teach the claimed ranges of water vapor transmission, air permeability nor dust collection efficiency.
However, ‘692 is referenced as it teaches “ an effective increase or improvement of the aerosol and particle protection of adsorptive filter systems, in particular those based on active carbon, preferably in particle form acted upon textile materials, can be achieved. As described in more detail below, filter systems or filter materials formed in this way reliably and efficiently retain, for example, aerosols of oils, salts, dusts etc. with an efficiency of more than 90%, preferably 99% or more.”
Further, ‘692 does also recognize both water vapor transmission rates and air permeability as adjustable parameters in the production of personal protective materials that affect the protective properties and the wearing comfort, respectively of the final personal protective material product.
Therefore it would have been obvious to one of ordinary skill in the art of personal protection equipment design and manufacture to adjust/optimize the desired protective properties and wearing comfort properties of the final personal protection equipment material through routine experimentation as the cited prior art clearly recognizes both water vapor transmission rate and air permeability as adjustable parameters in the production of personal protective materials that affect the protective properties and the wearing comfort, respectively of the final personal protective material product.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various personal protective equipment references are attached to establish the general state of the art.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732